Title: To James Madison from William Lee, 22 April 1807
From: Lee, William
To: Madison, James



Sir,
United States Consulate Bordeaux April 22: 1807

I did not receive your letter of the 26 January concerning Capt. Fairchild until the day before yesterday.  I have done everything in my power to persuade him to conform to the wishes of Government but without success.  His vessel now lays at the mouth of this river with a full cargo & a great many passengers for New York.  The primage and half passage money on that voyage amounts to one thousand dollars besides which he has a considerable adventure on board and some affairs of moment to him which desire his attention at New York. These circumstances notwithstanding I assured him Government would make every suitable reimbursement he has concluded render it impossible for him to attend to the trial of Captain Whitby, and I have written to Mr Monroe accordingly.  With great respect, I have the honor to remain Your Obt. Servt.

Wm. Lee

